        Case 1:19-cr-00373-PGG Document 327 Filed 06/24/21 Page 1 of 1
                                         U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   June 24, 2021

BY ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Michael Avenatti,
              S1 19 Cr. 373 (PGG)

Dear Judge Gardephe:

        The Government respectfully writes in the above-captioned matter to request that
sentencing, which was adjourned by the Court earlier today from June 30, 2021 to July 9, 2021,
be moved up by one day, to July 8, 2021, at 1:00 p.m., or such other time as may work for the
Court, in light of a Government counsel scheduling conflict. The Government has conferred with
defense counsel and they are also available and prepared to proceed on July 8, 2021.

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney

                                           By:     s/ Daniel C. Richenthal
                                                   Matthew D. Podolsky
                                                   Daniel C. Richenthal
                                                   Robert B. Sobelman
                                                   Assistant United States Attorneys
                                                   (212) 637-1947/2109/2616

cc:    (by ECF)

       Counsel of Record
